DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hans (DE 10 2017 203 223).
Re 1, Hans discloses: a foldable steering wheel assembly (translation, paragraph [0001]), comprising: a fixed part (10) coupled to a steering column (1); 5a moving part (12) movably coupled to the steering column in an axial direction; at least one first rod (30) having a first end hinged (at 15) to the fixed part; at least one rim segment (21/22) coupled to a second end of the at 10least one first rod (30); and a second rod (40) having a first end hinged to the moving part (12) and a second end hinged to the at least one first rod (30, see fig 1).  
Re 2, Hans discloses: wherein 15the fixed part (10) is coupled to a steering shaft (1 is a shaft, see fig 1) of the steering column.  
Re 3, Hans discloses: wherein the moving part is coupled to an upper tube (translation, paragraph [0019] describes 1 as a “receptacle”) of the steering column.  
Re 204, Hans discloses: wherein the moving part (12) is positioned ahead of the fixed part on the steering column (steering wheel faces driver, and thus direction away 
Re 5, Hans discloses: wherein 25the second end of the at least one first rod (30) is rotated toward or away from the steering column about the first end coupled to the 15fixed part (figs 1-3, first end connected at 15 which provides pivotal joint, end at 21/22 rotates about end at 15).  
Re 6, Hans discloses: wherein the at least one first rod (30) includes a pair of first rods, respective 5first ends of which are hinged to the fixed part (fig 1 illustrates multiple rods 30).  
Re 7, Hans discloses: wherein the pair of first rods are positioned on opposite sides, with the fixed part interposed therebetween (fig 1 illustrates rods 30 on opposite sides of 10).  
Re 8, Hans discloses: wherein the at least one rim segment (21/22) is hinged (by pivotal joint 25, see translation paragraph [0023]) to the second end of the at least one first rod (30, see fig 1).  
Re 159, Hans discloses: wherein the at least one rim segment (21/22) includes a pair of rim segments (21/22 connected to each 30 is a pair of rim segments) coupled to the second end of the at least one first rod (see fig 1).  
Re 10, Hans discloses: wherein 20the pair of rim segments (21/22) are coupled to an upper side and lower side of the at least one first rod (21/22 are disposed on opposed sides of 30, one of which is upper side other of which is lower side).  
Re 11, Hans discloses: wherein a second end of the at least one rim segment (21/22) is rotated toward or 25away from the at least one first rod (30) about a first end coupled to the at least one first rod (figs 1-3).  
Re 1013, Hans discloses: a steering apparatus including the foldable steering wheel assembly of claim 1 (fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans (DE 10 2017 203 223), as applied to Claim 8 above, in view of Hinge (Wikipedia Page, dated by Wayback Machine to 12/10/2019, url:< https://web.archive.org/web/20191210010030/https://en.wikipedia.org/wiki/Hinge>.
Re 12, Hans discloses: the limitations of Claim 8 (see rejection above).
Hans further discloses: a pivotal joint (25, see translation, paragraph [0023]) connecting the at least one first rod (30) to the at least one rim segment (21/22).
However, Hans is silent on describing the specific features of the pivotal joint with any particularity within the written specification of Hans, and the drawings of Hans are not provided with sufficient clarity to clearly determine that Hans discloses/contains a bracket as claimed. Therefore, Hans does not disclose: wherein the at least one first rod and the at least one rim segment are coupled by a bracket, 5wherein the bracket includes a first coupling part coupled to the at least one first rod and a second coupling part coupled to the at least one rim segment, and the first coupling part and the second coupling part hinged to each other.  


    PNG
    media_image1.png
    305
    263
    media_image1.png
    Greyscale

One of ordinary skill in the art recognizes that Hans must be provided with some specific pivotal connection, required for real world implementation of the disclosure of Hans, between the at least one first rod and the at least one rim segment in order to achieve the pivotal connection already disclosed by Hans. Therefore, one of ordinary skill in the art is reasonably motivated to consider providing Hans with various pivotal connections required for real work implementation, including, specifically, a hinge.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a hinge, including a bracket, as the pivotal connection between the at least one first rod and the at least one rim segment, and thus to have provided Hans with: wherein the at least one first rod and the at least one rim segment are coupled by a bracket, 5wherein the bracket includes a first coupling part coupled to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/BRIAN J MCGOVERN/Examiner, Art Unit 3656